On Motion for Rehearing.
In considering appellant’s motion for rehearing we have become convinced that we were in error in sustaining appellant’s Point No. 1, and in holding that the trial court was not authorized to instruct the jury that in arriving at the amount of money that would fairly and reasonably compensate the appellee for his loss, to take into consideration the present cash value of Sophie Williams’ diminished capacity to perform her household duties. In making this holding we followed an opinion by this Court in the case of Beaumont City Lines, Inc. v. Mahoney, et ux., reported in 143 S.W.2d 982. After further consideration of the Point we are convinced that where a man sues for damages as a ■ result of injuries to his wife and alleges that because of such injuries his wife has • lost her capacity and ability to work without any allegation that she was engaged in or capable of following' any particular kind of work by which she was able or did earn compensation, it is reasonably inferred that the damages sought resulted ' from the incapacity of his wife to do and perform her household duties and is recoverable as general damages.
In Missouri, K. & T. R. Co. v. Vance, Tex.Civ.App., 41 S.W. 167, 170, in the course of the opinion, the court says: “If the injuries sustained by the wife are such, a character as naturally or necessarily implies a destruction or, diminution of' her ‘physical and' mental qualities, the time and services lost as the result of such condition' would be recoverable as general damages, and the ■ amount thereof need not be specially alleged, as it could be ascertained under the general averment.” *565See, also, Fort Worth & R. H. St. R. Co. v. Hawes, 48 Tex.Civ.App. 487, 107 S.W. 556. The rule announced in the case last above cited as not in accord with the opinion of this Court in the case of Beaumont City Lines, Inc. v. Mahoney, et ux., supra, however we are convinced that they announced the proper rule. Being of the opinion that we were in error in sustaining appellant’s Point No. 1, our original opinion stands corrected in that respect' and appellant’s Point No. 1 is overruled. Otherwise, we adhere to our original opinion and to that extent appellant’s motion for rehearing is overruled.